[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-11315                ELEVENTH CIRCUIT
                                   Non-Argument Calendar            DECEMBER 10, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                           D.C. Docket No. 1:88-cr-01007-MP-AK-2

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,


                                            versus


WILLIE BUD REED, JR.,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Northern District of Florida
                                ________________________

                                     (December 10, 2010)

Before BLACK, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Willie Bud Reed, Jr., proceeding pro se, appeals the district court’s order

dismissing, for lack of jurisdiction, (1) his motion to revisit the denial of his request

for a new trial, filed under Fed.R.Crim.P. 33 (hereafter “the Rule 33 motion”), and (2)

a Fed.R.Civ.P. 60(b) motion for reconsideration of a prior order denying his

Fed.R.Crim.P. 41 motion for return of property (hereafter “the Rule 60(b) motion”).

Reed argues that the district court abused its discretion by dismissing these motions

for lack of jurisdiction because his collateral Rule 33 and Rule 60(b) motions

addressed distinct and separate issues from those in his 18 U.S.C. § 3582(c)(2) appeal

pending with this Court, and the district court therefore erred in concluding that the

§ 3582(c)(2) appeal divested it of jurisdiction to rule on the collateral motions. After

careful review, we vacate and remand.

      We review a district court’s dismissal for lack of subject matter jurisdiction de

novo. United States v. Giraldo-Prado, 150 F.3d 1328, 1329 (11th Cir. 1998). “The

filing of a notice of appeal is an event of jurisdictional significance -- it confers

jurisdiction on the court of appeals and divests the district court of its control over

those aspects of the case involved in the appeal.” Thompson v. RelationServe Media,

Inc., 610 F.3d 628, 638 n.14 (11th Cir. 2010) (quotation omitted). “The general rule

regarding divestiture of jurisdiction, however, does not apply to collateral matters not




                                           2
affecting the questions presented on appeal.” Weaver v. Fla. Power & Light Co., 172

F.3d 771, 773 (11th Cir. 1999).

      Here, Reed’s notice of appeal filed in December 2009 requested review only

of the denial of his motions to reconsider his § 3582 motion to reduce sentence. The

motions related to Rule 60 and Rule 33 that Reed subsequently filed with the district

court attacked his conviction and requested the return of his property -- separate and

distinct from the issues raised in his notice of appeal on the § 3582 sentencing issue.

See Thompson, 610 F.3d at 638 n.14. Consequently, Reed’s filing of a notice of

appeal on the denial of his motions to reconsider his § 3582 motion did not divest the

district court of jurisdiction to consider the merits of his collateral Rule 33 and Rule

60(b) motions, as those matters were unrelated to the questions presented in his §

3582(c)(2) appeal. See Weaver, 172 F.3d at 773.

      Accordingly, because the district court erred in concluding that Reed’s appeal

from the denial of his motions for reconsideration of his § 3582(c)(2) motion divested

it of jurisdiction to consider his unrelated Rule 33 and Rule 60(b) motions, we vacate

the dismissal order and remand for determination of the merits of these motions. We

note that we express no opinion whatsoever as to the procedural or substantive merit

of Reed’s claims contained in these motions.

      VACATED AND REMANDED.

                                           3